DETAILED ACTION
This is in response to the Patent Application filed 5/27/2020 wherein claims 1-20 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “66” in Figure 12 has been used to designate both the first interior heat shield panel surface and the second interior heat shield panel surface.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “53” in Figure 13.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17 and 20 are objected to because of the following informalities: 
“the wall” (Claim 17, line 10) is believed to be in error for - - the combustor wall - -; and
“the wall” (Claim 20, line 13) is believed to be in error for - - the tubular combustor wall - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,7,10-11, 15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mulcaire et al. (US 2017/0241643).
Regarding Independent Claim 1, Mulcaire teaches (Figures 1-6) an assembly for a gas turbine engine (10), comprising:
a wall (42) comprising a shell (50), a heat shield (52) and a cooling cavity (at 120; see Figures 2-3);
the heat shield (52) including a first panel (52A) and a second panel (52B);
the first panel (52A) extending longitudinally between a first panel first end (annotated below) and a first panel second end (annotated below), and the first panel (52A) including a first panel base (at the inner surface of 51 on 52A in Figure 3) and a first panel rail (102);
the second panel (52B) extending longitudinally between a second panel first end (annotated below) and a second panel second end (annotated below), the second panel (52B) at the second panel first end (annotated below) arranged between and displaced from (at 112; see Figure 3) the shell (50) and the first panel (52A) at the first panel second end (annotated below), the second panel (52B) including a second panel base (at the inner surface of 51 on 52B in Figure 3) and a second panel rail (100), and the second panel base (at the inner surface of 51 on 52B in Figure 3) comprising an uninterrupted surface (see Figure 3) that extends longitudinally 
the cooling cavity (at 120) longitudinally bounded by the first panel rail (102) and the second panel rail (100).

    PNG
    media_image1.png
    553
    931
    media_image1.png
    Greyscale

Regarding Claim 2, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein the wall (42) comprises a slot (between 52B and 52A; shown at F in Figure 3) fluidly coupled with the cooling cavity (120), and the slot (between 52B and 52A; shown at F in Figure 3) is formed by and extends between the first panel (52A) and the second panel (52B).
Regarding Claim 7, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein the shell (50) comprises an aperture (106) configured to direct a jet of cooling fluid (Paragraph 0058) at a surface of the first panel base (see Figure 3) longitudinally between the first panel rail (102) and the first panel second end (at 104 in Figure 3 and annotation of Figure 2 above).
Regarding Claim 10, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein the uninterrupted surface (the surface of 52B from rail 100 
Regarding Claim 11, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein at least a portion of the shell (a portion of 50; see annotation below) that completely longitudinally overlaps the first panel (52A) and the second panel (52B) has a straight, linear sectional geometry (see Figures 2-3 and annotation below).

    PNG
    media_image2.png
    631
    1066
    media_image2.png
    Greyscale

Regarding Claim 15, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein the first panel (52A) is formed as a discrete body (see Figures 2-3 and 5-6) from the second panel (52B).
Regarding Independent Claim 17, Mulcaire teaches (Figures 1-6) an assembly for a gas turbine engine (10), comprising:
a combustor wall (42) comprising a shell (50), a heat shield (52) and a cooling cavity (at 120; see Figures 2-3);
the heat shield (52) including a first panel (52A) and a second panel (52B);
the first panel (52A) extending longitudinally between a first panel first end (annotated above) and a first panel second end (annotated above);

the cooling cavity (at 120) extending within the wall (42) from the shell (50) to the first panel (52A) and the second panel (52B);
wherein at least a portion of the shell (a portion of 50; see annotation above) that completely longitudinally overlaps at least the first panel (52A) and the second panel (52B) has a straight linear sectional geometry (see Figures 2-3 and annotation above).
Regarding Claim 18, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein the first panel (52A) includes a first panel base (at the inner surface of 51 on 52A in Figure 3) and a first panel rail (102) that projects out from (see Figure 3) the first panel base (at the inner surface of 51 on 52A in Figure 3) and engages the shell (50); the second panel (52B) includes a second panel base (at the inner surface of 51 on 52B in Figure 3) and a second panel rail (100) that projects out from (see Figure 3) the second panel base (at the inner surface of 51 on 52B in Figure 3) and engages the shell (50); and the cooling cavity (120) is longitudinally bounded by (see Figures 2-3) the first panel rail (102) and the second panel rail (100).
Regarding Claim 19, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches (Figures 1-6) wherein a slot (between 52B and 52A; shown at F in Figure 3) is formed by and extends radially between the first panel portion (the portion of 52A located beneath 112) and the second panel portion (the portion of 52B extending between 52A and 50; see Figure 3); and the combustor wall (42) is configured to direct cooling fluid (see flow arrow F in Figure 3) through the slot (between 52B and 52A; shown at F in Figure 3) out of the cooling cavity (120) and into a combustion chamber (between 42 and 40; see Figures 2-4) and longitudinally along the second panel (52B).
Regarding Independent Claim 20, Mulcaire teaches (Figures 1-6) an assembly for a gas turbine engine (10), comprising:

the heat shield (52) including a first panel (52A) and a second panel (52B);
the first panel (52A) extending longitudinally between a first panel first end (annotated above) and a first panel second end (annotated above), and the first panel (52A) including a first panel base (at the inner surface of 51 on 52A in Figure 3) and a laterally extending first panel rail (102);
the second panel (52B) extending longitudinally between a second panel first end (annotated above) and a second panel second end (annotated above), a slot (between 52B and 52A; shown at F in Figure 3) formed by and between a second panel portion (the portion of 52B extending between 52A and 50; see Figure 3) of the second panel (52B) at the second panel first end (annotated above) and a first panel portion (the portion of 52A located beneath 112) of the first panel (52A) at the first panel second end (annotated above), the second panel (52B) including a second panel base (at the inner surface of 51 on 52B in Figure 3) and a laterally extending second panel rail (100), and the second panel base (at the inner surface of 51 on 52B in Figure 3) comprising an uninterrupted surface (see Figure 3) that extends longitudinally from the laterally extending second panel rail (100) to the second panel first end (see 112 in Figure 3 and annotation of Figure 2 above); and
the cooling cavity (at 120) formed in the wall (42) by the shell (50) and the heat shield (52), and the cooling cavity (at 120) longitudinally bounded by the laterally extending first panel rail (102) and the laterally extending second panel rail (100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire et al. (US 2017/0241643) in view of Gerendas (US 2008/0264065).
Regarding Claim 3, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire teaches (Figures 1-6) that the panel base at the first panel second end (annotated above) is located below a cooling aperture (106). Mulcaire does not teach wherein the first panel further includes a laterally extending stiffener connected to and projecting out from the first panel base at the first panel second end.
Gerendas teaches (Figures 1-7) a heat shield panel (10) including a laterally extending stiffener (19) connected to and projecting out from the panel base (see figure 3) below a cooling aperture (8).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to include the laterally extending stiffener connected to and projecting from the first panel base below the cooling aperture, as taught by Gerendas, in order to improve cooling efficiency, increase heat transfer, and provide good damping behavior (Paragraphs 0010-0011 of Gerendas).

Claims 4-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire et al. (US 2017/0241643) in view of Bergholz et al. (US 2017/0335716).
Regarding Claim 4, 
Bergholz teaches (Figures 1-15) an aperture (102) in configured to direct a jet of cooling fluid at a concave surface (at 106, 198; see Figures 3-4 and 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to include the aperture configured to direct a jet of cooling fluid at the concave surface of the uninterrupted surface, as taught by Bergholz, in order to cool the surface of the inner surface and to lessen the direct ballistic impact of particles on the cooling surface to lower the probability of particles collecting on the cooling surface (Paragraph 0045 of Bergholz).
Regarding Claim 5, Mulcaire in view of Bergholz teaches the invention as claimed and as discussed above. Mulcaire in view of Bergholz does not teach, as discussed so far, wherein a centerline axis of the aperture is angularly offset from an interior surface of the shell by an acute angle.
Bergholz teaches (Figures 1-15) a centerline axis (schematically shown at C) of the aperture (102) is angularly offset from an interior surface of the shell (98) by an acute angle (see Figures 3-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Bergholz to include a centerline axis of the aperture is angularly offset from an interior surface of the shell by an acute angle, as taught by Bergholz, for the same reasons as discussed above in claim 4.
Regarding Claim 6, Mulcaire in view of Bergholz teaches the invention as claimed and as discussed above. As discussed above, Mulcaire teaches that the uninterrupted surface includes a concave surface at the second panel second first end located below the shell (at 112; see Figure 3). Mulcaire in view of Bergholz does not teach, as discussed so far, wherein the aperture is further configured to direct the jet of cooling fluid in a direction longitudinally towards the second panel first end.
Bergholz teaches (Figures 1-15) that the aperture (102) is further configured to direct the jet of cooling fluid (C) in a direction longitudinally towards the concave surface (at 106, 98).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire in view of Bergholz to have the aperture be configured to direct the jet of cooling fluid in a direction longitudinally towards the concave surface at the second panel first end, as taught by Bergholz, for the same reasons discussed above in claim 6.
Regarding Claim 9, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire further teaches that the surface located between the second panel rail and the second panel second end includes a concave surface (at 112; see Figure 3). Mulcaire does not teach wherein the shell comprises an aperture configured to direct a jet of cooling fluid at a surface of the second panel base longitudinally between the second panel rail and the second panel second end.
Bergholz teaches (Figures 1-15) a shell (84) including an aperture (102) configured to direct a jet of cooling fluid (C) at a concave surface (at 106, 98) of the second panel base (82).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the shell include an aperture configured to direct a jet of cooling fluid at the concave surface of the second panel base, as taught by Bergholz, in order to cool the surface of the inner surface and to lessen the direct ballistic impact of particles on the cooling surface to lower the probability of particles collecting on the cooling surface (Paragraph 0045 of Bergholz).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire et al. (US 2017/0241643) in view of Quach et al. (US 2018/0335211).
Regarding Claim 8, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire does not teach wherein a centerline axis of the aperture is perpendicular to an interior surface of the shell.
Quach teaches (Figures 1-5) a centerline axis (see Figures 3-4F) of the aperture (105) that directs a jet of cooling fluid at a surface of the first panel base (111) is perpendicular (see Figures 3-4F) to an interior surface of the shell (104).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the centerline axis of the aperture to be perpendicular to the interior surface of the shell, as taught by Quach, in order to supply cooling air from an outer air plenum into the cooling cavity (Paragraph 0022 of Quach).
It is further noted that a simple substitution of one known element (in this case, the aperture of Mulcaire) for another (in this case, the aperture of Quach) to obtain predictable results (in this case, to 
Regarding Claim 12, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire does not teach wherein the first panel includes a ramped portion at a corner between the first panel base and the first panel rail.
Quach teaches (Figures 1-6) a first panel (111) having a ramped portion (see Figures 4B, 4C, 4D, and 4F) at a corner between a first panel base (at the inner surface of 111) and a first panel rail (at 121).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the first panel include the ramped portion at the corner between the first panel base and the first panel rail, as taught by Quach, in order to improve surface attachment of cooling air to the hot side of the second combustor panel (Paragraph 0038 of Quach).

Claims 13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire et al. (US 2017/0241643) in view of Zelesky et al. (US 2018/0266686).
Regarding Claim 13, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire does not teach wherein the wall further includes a pair of side rails that extend longitudinally along and are connected to the first panel and the second panel.
Zelesky teaches (Figures 1-9) a combustor wall (60) further includes a pair of side rails (126, 130; see Figures 4 and 7-9) that extend longitudinally along and are connected to the first panel (72A) and the second panel (72B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the wall include a pair of side rails that extends longitudinally along and are connected to the first panel and the second panel, as taught by Zelesky, in order to seal each liner panel with respect to the support shell to form an impingement cavity (Paragraph 0057 of Zelesky).
Regarding Claim 16, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire does not teach wherein the first panel further includes a pair of laterally adjacent first panel rails that are laterally separated by a first distance; and the second panel further includes a pair of laterally 
Zelesky teaches (Figures 1-9) a first panel (72B) including a pair of laterally adjacent first panel rails (the intermediate rails extending between the circumferential rail edges in 72B; see Figures 8-9) that are laterally separated by a first distance (see Figures 8-9); and a second panel (72A) includes a pair of laterally adjacent second panel rails (the intermediate rails extending between the circumferential rail edges in 72A; see Figures 8-9) that are laterally separated by a second distance that is different than the first distance (see Figures 8-9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Mulcaire to have the first panel include a pair of laterally adjacent first panel rails that are laterally separated by a first distance and the second panel include a pair of laterally adjacent second panel rails that are laterally separated by a second distance that is different than the first distance, as taught by Zelesky, in order to seal each liner panel with respect to the support shell to form an impingement cavity (Paragraph 0057 of Zelesky).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mulcaire et al. (US 2017/0241643) in view of Cunha et al. (US 2015/0292741).
Regarding Claim 14, Mulcaire teaches the invention as claimed and as discussed above. Mulcaire does not teach wherein at least the first panel and the second panel are formed together as a monolithic body.
Cunha teaches (Figures 1-6) a heat shield including panels that may be formed together in one unitary body (Paragraph 0048).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the heat shield of Mulcaire by making the first panel and second panel formed together as a monolithic body, as taught by Cunha, since it has been held to be within the general skill of a worker in the art to make plural parts unitary as a matter of engineering design choice. In re Larson, 144 USPQ 347 (CCPA 1965); In re Lockart 90 USPQ 214 (CCPA 1951). MPEP 2144.04 V B. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS P BURKE/Examiner, Art Unit 3741